DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 21-35 are pending.  

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8 September, 6 April 2022 and 15 August 2022 were filed before the mailing date of an Office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 8,496,973.  Although the claims at issue are not identical, they are not patentably distinct from each other because both US ‘973 and the instant claims are drawn to a method for treating vascular calcification, calciphylaxis, platinum-induced ototoxicity or atherosclerosis comprising administering a composition comprising a pharmaceutical grade sodium thiosulfate pentahydrate.  

Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,144,580.  Although the claims at issue are not identical, they are not patentably distinct from each other because both US ‘580 and the instant claims are drawn to a method for treating vascular calcification or calciphylaxis comprising administering a composition comprising a pharmaceutical grade sodium thiosulfate pentahydrate.  

Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 9,345,724.  Although the claims at issue are not identical, they are not patentably distinct from each other because both US ‘724 and the instant claims are drawn to a method for treating platinum-induced ototoxicity, calciphylaxis or vascular calcification associated with atherosclerosis comprising administering a composition comprising a pharmaceutical grade sodium thiosulfate pentahydrate.  

Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 9,579,345.  Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘345 and the instant claims are both drawn to a method for treating vascular calcification, calciphylaxis, platinum-induced ototoxicity or atherosclerosis comprising administering a composition comprising a pharmaceutical grade sodium thiosulfate pentahydrate.  

Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,723,623.  Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘623 and the instant claims are both drawn to a method for treating vascular calcification or atherosclerosis comprising administering a composition comprising a pharmaceutical grade sodium thiosulfate pentahydrate.  

Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,142,456.  Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘456 and the instant claims are both drawn to a method for treating platinum-induced ototoxicity comprising administering a composition comprising a pharmaceutical grade sodium thiosulfate pentahydrate.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616